DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over TSENG et al. (US 2021/0235537) in view of KOSKELA et al. (US 2008/0242292).
Regarding claim 1, Tseng discloses a cellular communication system including a user equipment configured to establish a radio connection with a cellular communication network and perform a cellular communication by using the radio connection (Fig. 3), wherein:


the user equipment is configured to transmit, to the cellular communication network, a request message requesting to resume the radio connection in a predetermined state where the radio connection is suspended (p. [0031]; p. [0057]; the UE may request to resume the suspended connection by sending RRC connection resume request);
the cellular communication network includes a base station configured to receive the request message (p. [0031]; p. [0057]; a base station receives the resume request); and
the base station is configured to transmit, to the user equipment, a response message indicating to establish a new radio connection (p. [0031], [0051]; in some embodiments, the target cell may require the UE to rebuild a new  RRC connection by sending RRC resume response to the UE).
But, Tseng does not particularly disclose without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station.
However, Koskela teaches transmitting indication to establish a new radio connection, without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station (Fig. 3, steps 307, 309, 313, and 315; p. [0029], lines 14-en and p. [0031]; the base station determines whether a valid context/not stale (i.e., usable) context exists for the particular UE, when is not valid (i.e., not usable), the UE is instructed to discard the context and re-established). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of Koskela, since such a modification would provide an explicit indication for reestablishing the connection when the UE context is no longer valid.
Regarding claim 2, Tseng discloses a user equipment (Fig. 3; UE) configured to establish a radio connection with a cellular communication network and perform a cellular communication by using the radio connection, the user equipment comprising:
a transmitter (inherent in user equipment) configured to transmit, to a base station included in the cellular communication network, a request message requesting to resume the radio connection in a predetermined state where the radio connection is suspended (p. [0031]; p. [0057]; the UE transmits a  request to resume the suspended connection by sending RRC connection resume request); and
a receiver (inherent in user equipment) configured to receive, from the base station, a response message indicating to establish a new radio connection (p. [0031], [0051]; in some embodiments, the target cell may require the UE to rebuild a new  RRC connection by sending RRC resume response to the UE that is received by the UE).
But, Tseng does not particularly disclose without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station.
However, Koskela teaches transmitting indication to establish a new radio connection, without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station (Fig. 3, steps 307, 309, 313, and 315; p. [0029], lines 14-en and p. [0031]; the base station determines whether a valid context/not stale (i.e., usable) context exists for the particular UE, when is not valid (i.e., not usable), the UE is instructed to discard the context and re-established). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of Koskela, since such a modification would provide an explicit indication for reestablishing the connection when the UE context is no longer valid.
Regarding claim 3, Tseng discloses a base station (see Fig. 3; target cell) included in a cellular communication network configured to establish a radio connection with a user equipment and perform a cellular communication by using the radio connection, the base station comprising:
a receiver (i.e., inherent in base station) configured to receive, from the user equipment, a request message requesting to resume the radio connection in a predetermined state where the radio connection is suspended (p. [0031]; p. [0057]; the UE transmits a  request to resume the suspended connection by sending RRC connection resume request that is received by the base station); and
a transmitter (i.e., inherent in base station) configured to transmit, to the user equipment, a response message indicating to establish a new radio connection (p. [0031], [0051]; in some embodiments, the target cell may require the UE to rebuild a new  RRC connection by sending (i.e., transmitting) RRC resume response to the UE). 
But, Tseng does not particularly disclose without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station.
However, Koskela teaches transmitting indication to establish a new radio connection, without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station (Fig. 3, steps 307, 309, 313, and 315; p. [0029], lines 14-en and p. [0031]; the base station determines whether a valid context/not stale (i.e., usable) context exists for the particular UE, when is not valid (i.e., not usable), the UE is instructed to discard the context and re-established). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of Koskela, since such a modification would provide an explicit indication for reestablishing the connection when the UE context is no longer valid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643